IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTHONY WHITEHURST,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3714

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 1, 2016.

An appeal from an order of the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

Anthony Whitehurst, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.